Order filed June 20, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00926-CR
                                 ____________

                       JEREMY HENDERSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1542817


                                      ORDER
      Appellant is represented by appointed counsel, Inger H. Chandler.
Appellant’s brief was originally due March 7, 2019. We have granted a total of 92
days to file appellant’s brief until June 7, 2019. When we granted the last extension,
we noted no further extensions would be granted absent exceptional circumstances.
No brief was filed. On June 7, 2019, counsel filed a further motion for extension of
time to file appellant’s brief. The motion alleged no exceptional circumstances.
      We deny the motion for extension and issue the following order.

      We order Inger H. Chandler to file a brief with the clerk of this court on or
before July 8, 2019. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.

                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.